Citation Nr: 1745816	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse.  

(The issues of entitlement to an increased rating for an acquired psychiatric disorder as well as a total disability rating based on individual unemployability is addressed in a separate decision)  

.
REPRESENTATION

Appellant represented by:	B. Perry Morrison, Jr., Attorney 


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter previously came before the Board in April 2015, at which time it was included in a separate remand for an increased disability rating for posttraumatic stress disorder (PTSD) and entitlement to total disability rating based on individual unemployability (TDIU).  The Board remanded the other issues on appeal for further development, but noted that the issue of entitlement to aid and attendance for the Veteran's spouse had not yet been certified to the Board.  This issue has since been certified under a separate docket number and is now being addressed in a separate decision from the other issues remaining on appeal.  


FINDING OF FACT

The Veteran's spouse requires regular aid and assistance to perform activities of daily living.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person (the Veteran's spouse) have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the outcome of the below decision, any failure on VA's part in satisfying the duty to notify and assist the Veteran would constitute harmless error.  

Special Monthly Compensation

The Veteran seeks SMC based on need for aid and attendance of his spouse.  

Increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.351(2) (2016).

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A spouse will be considered in need of aid and attendance if she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) . 

The following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.   38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made. The particular personal functions which an individual is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a claimant's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of her household will not prevent the granting of additional allowance.  38 C.F.R. § 3.352(c)

After a review of the evidence of record, the Board finds that SMC should be granted based on a need for aid and attendance of the Veteran's spouse.  

Here, the Board finds particularly persuasive a medical opinion/examination report submitted by a private physician in May 2017.  The Veteran's spouse's private physician submitted private treatment records with the statement that she is presently homebound due to multiple medical conditions, including failure to thrive and chronic pain.  

The accompanying examination report form, filled out by the spouse's private physician indicated that she was unable to feed herself due to weakness and hand trembling.  The Veteran must prepare food and feed his spouse.  She must be bathed and requires assistance with activities of daily living and incontinence care.  She is unable to manage her own financial affairs.  She experiences generalized weakness, very limited mobility, is restricted to a wheelchair, and is only able to walk a few steps with the aid of a walker.  She is also found to have bladder and bowel incontinence and experiences confusion, resulting in an inability to perform self-care.  She experiences poor balance and unsteady gait.  She is only able to leave her home for medical appointments, and requires assistance to enter and exit a vehicle for that purpose.  

Given the above medical evidence, the Board finds that the Veteran's spouse meets the factual definition for aid and attendance set under 38 C.F.R. § 3.352(a).  As such, the claim is granted.


ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


